DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ arguments, filed on 11/19/21, have been approved and entered. They have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 5, 6, 16, 20, 21, 26, 27, 37, 39, 91-108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salk et al. US 20210371924 in view of Otwinowski et al. (WO 2019/183640) in further view of Lin et al. US 20120316086.
Salk et al. teaches a single molecule identifier (SMI) adaptor molecule for use in sequencing a double-stranded target nucleic acid molecule. Said SMI adaptor molecule includes a single molecule identifier (SMI) sequence which comprises a degenerate or semi-degenerate DNA sequence; and an SMI ligation adaptor that allows the SMI adaptor molecule to be ligated to the double-stranded target nucleic acid sequence. The SMI sequence may be single-stranded or double-stranded. In some embodiments, the double-stranded target nucleic acid molecule is a double-stranded DNA or RNA molecule. Salk et al. teaches a method of obtaining the sequence of a double-stranded target nucleic acid (also known as Duplex Consensus Sequencing or DCS) is provided. Such a method may include steps of ligating a double-stranded target nucleic acid molecule to at least one SMI adaptor molecule to form a double-stranded SMI-target nucleic acid complex; amplifying the double-stranded SMI-target nucleic acid complex, resulting in a set of amplified SMI-target nucleic acid products; and sequencing the amplified SMI-target nucleic acid products.  The SMI adaptor molecule may form a "Y-shape" or a "hairpin shape." In some embodiments, the SMI adaptor molecule is a "Y-shaped" adaptor, which allows both strands to be independently amplified by a PCR method prior to sequencing because both the top and bottom strands have binding sites for PCR primers FC1 and FC2 (which is viewed to be inclusive of the claim 1 step e). In 
Salk et al. teaches the SMI adaptor molecule includes an SMI sequence (or "tag") of nucleotides that is degenerate or semi-degenerate. The degenerate or semi-degenerate SMI sequence may be a random degenerate sequence of a double stranded SMI that can include a first degenerate or semi-degenerate nucleotide n-mer sequence and a second n-mer sequence that is complementary to the first degenerate or semi-degenerate nucleotide n-mer sequence or a single-stranded SMI sequence that includes a first degenerate or semi-degenerate nucleotide n-mer sequence. The first and/or second degenerate or semi-degenerate nucleotide n-mer sequence may be any suitable length to produce a sufficiently large number of unique tags to label a set of sheared DNA fragments from a segment of DNA. Each n-mer sequence may be between approximately 3 to 20 nucleotides in length that is ligated to each end of a target nucleic acid molecule, results in generation of up to 424 distinct tag sequences [0026] (which is viewed to be inclusive of instant claims 103-107).  
Salk et al. teaches that inclusion of a cleavable linker in each oligonucleotide can allow for conversion of a "hairpin shaped" SMI adaptor molecule into a "Y-shaped" SMI adaptor molecule. [0060] (which is viewed to be inclusive of instant claim 16). 
DNA molecules ranges from about 300 bp to about 20 kb in size. Use of smaller DNA will allow for much greater sequencing depth, and far more accurate assessment of the background mutation rate of the assay. [0121] (which is viewed to be inclusive of instant claim 91).
Salk et al. teaches for example, Product II sequences yield SMIs of the form XXXX (Read 1)-BBB (Read 2) upon sequencing of the top strand, and BBBB (Read 1)-XXXX (Read 2) upon sequencing of the bottom strand. Thus Product II sequences can be easily identified and computationally removed from the final sequence data [0045] (which is viewed to be inclusive of instant claims 95-96 and 108)
Salk et al. teaches the oligonucleotides can also include any ligatable sequence as overhangs on either the 5' or 3' end, or can be used for blunt end ligation [0065] (which is viewed to be inclusive of instant claims 97-98).
Eventhough Salk et al. teaches amplifying the double-stranded SMI-target nucleic acid complex, resulting in a set of amplified SMI-target nucleic acid products; and sequencing the amplified SMI-target nucleic acid products, Salk et al. does not specifically teach generating amplicons of claim 1 step b, and using bridge PCR.
Otwinowski et al. teaches sequencing by synthesis method for sequencing DNA comprising: (a) combining dsDNA fragments with Y-adapters and hairpin adapters comprising an affinity- label under conditions wherein the adapters ligate to fragments forming a mixture of fragment inserts flanked by two Y-adapters (YYs), a Y-adapter and a hairpin adapter (hairpins) and two hairpin adapters (dumbells) thereby forming a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use bridge amplification to generate amplicons of nucleic acid as taught by Otwinowski et al. for the method of Salk et al. since both are in the same field of endeavors. And using bridge amplifications is well known in the art as shown by Lin et al. (US 20120316086)  and teaches that primers can be grafted to the polymerized SFA (silane-free acrylamide) [0018], [0052],  [0077], [0121] (which is viewed to be inclusive of instant claim 99). No evidence has been presented in the .

Claim 86 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	1 February 2022